DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
After a thorough search and examination of the instant application and in light of the prior art of record and the Patent Board Decision, claims 1 – 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1 and 11.
More specifically, the prior art made of record does not specifically suggest the combination of “generating a plurality of compression units in which to store a database table, each particular compression unit of the plurality of compression units storing respective separate table rows from said database table, wherein generating each particular compression unit comprises: compressing at least a first column of the respective separate table rows of said each particular compression unit in a column-major format in a first subunit of said each particular compression unit; compressing at least a second column of the respective separate table rows of said each particular compression unit in a column-major format in a second subunit of said each particular compression unit”, “storing the plurality of compression units in a plurality of data blocks by, for each particular compression unit of the plurality of compression units, storing said particular compression unit in a data block row chain that spans multiple data blocks of said plurality of data blocks, wherein said data block row chain contains said first column and said second column” in combination with all the other limitations in the independent claims 1 and 11.  The amended language of the independent claims address antecedent, readability and clarity issues.
The amended language clarifies the scope of the independent claim and is allowable because the complete scope of the claims is not found to be taught in the prior art.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 7/22/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166